NOTICE OF ALLOWANCE
Claims 2-4, 8-13, and 15-20 are drawn to an allowable method.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Garbe (US 3,260,356) and Miura et al. (US 8,002,602).
The cited prior art does not teach or suggest the claimed combination of a method for manufacturing a gas adsorption unit comprising the steps of preparing wrapping a getter with a packaging material wherein the packaging material containing powder, activating said getter wrapped with the packaging material wherein the getter is a non-metal getter which is described as an evaporative getter in the specification and a sealing step wherein the powder is being melted with the getter being in an activated state so as to seal the getter with the package material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783